Title: [July 1756]
From: Adams, John
To: 



      July. 1756. 19. Monday.
      
      
       Sat out for Boston. Borrowed the Idea of a Patriot King of Ned. Quincy. Rode to Cambridge. Lodgd. Rode the next morning to Worcester.
      
      
       
        
   
   Edmund Quincy (1733–1768), son of the first Josiah Quincy; Harvard 1752. Bolingbroke’s Idea of a Patriot King was first published in 1749.


       
      
      

      20 Tuesday.
      
      
       Eliot and Trumble lodged here with me.
      
      

      21 Wednesday.
      
      
       Kept School.—I am now entering on another Year, and I am resolved not to neglect my Time as I did last Year. I am resolved to rise with the Sun and to study the Scriptures, on Thurdsday, Fryday, Saturday, and Sunday mornings, and to study some Latin author the other 3 mornings. Noons and Nights I intend to read English Authors. This is my fixt Determination, and I will set down every neglect and every compliance with this Resolution. May I blush whenever I suffer one hour to pass unimproved. I will rouse up my mind, and fix my Attention. I will stand collected within my self and think upon what I read and what I see. I will strive with all my soul to be something more than Persons who have had less Advantages than myself.
      
      
       
        
   
   Since his graduation from Harvard, or since his arrival in Worcester? It was not exactly a year since either of these events; see note on entry of 14 Jan. 1756, above.


       
      
      

      22 Thurdsday.
      
      
       Fast day. Rose not till 7 o clock. This is the usual Fate of my Resolutions! Wrote the 3 first Chapters of St. James. Wrote in Bolinbroke pretty industriously. Spent the Evening at Mr. Paines.—The Years of my Youth are marked by divine Providence with various and with great Events. The last Year is rendered conspicuous in the memorials of past Ages, by a Series of very remarkable Events, of various Kinds. The Year opened with the Projection of 3 Expeditions, to prevent the further, and remove the present Depredations, and Encroachments of our turbulent french Neighbours. I shall not minute the graduall Steps, advanced by each Army, but only the Issue of each. Braddock the Commander of the Forces, destind against Duquesne, and 6 or 700 of his men, were butchered in a manner unexampled in History. All, routed and destroyed without doing the least Injury that we know of, to the Enemy. Johnson, with his Army, was attacked by the Baron Dieskeau, but happily maintaind his Ground and routed the Enemy, taking Dieskeau prisoner. Moncton and Winslow at Nova Scotia, gaind their Point, took the Fortresses and sent of off the Inhabitants into these Provinces. Boskawen bravely defended our Coast with his Fleet, and made great Havock among the french merchant Ships. All these Actions were performed in a Time of Peace. Sed paulo majora canamus. God almighty has exerted the Strength of his tremendous Arm and shook one of the finest, richest, and most populous Cities in Europe, into Ruin and Desolation, by an Earthquake. The greatest Part of Europe and the greatest Part of America, has been in violent Convulsions, and admonished the Inhabitants of both, that neither Riches nor Honours, nor the solid Globe itself is a proper Basis, on which to build our hopes of Security. The british Nation has been making very expensive and very formidable Preparations, to Secure its Territories against an Invasion by the French, and to humble the insolent Tempers, and aspiring Prospects of that ambitious and faithless Nation. The gathering of the Clouds, seems to forebode very tempestuous Weather, and none can tell but the Storm will break heavy upon himself in particular. Is it not then the highest Frensy and Distraction to neglect these Expostulations of Providence and continue a Rebellion against that Potentate who alone has Wisdom enough to perceive and Power enough to procure for us the only certain means of Happiness and goodness enough to prompt him to both.
      
      

      23 Friday.
      
      
       Rose at 7. Wrote the 2 last Chapters of St. James. Spent the Evening at the Majors and drank Tea at Putnams.
      
      

      24 Saturday.
      
      
       Rose at 7. Wrote a little in Greek. Afternoon wrote Bolinbroke.
      
      

      25 Sunday.
      
      
       Rose 1/2 after 6.—Good Sense, some say, is enough to regulate our Conduct, to dictate Thoughts and Actions which are proper upon certain Occasions. This they say will soften and refine the Motions of our Limbs into an easy and agreable Air altho the Dancing Master never was applied to, and this will suggest good Answers, good Observations and good Expressions to us better than refined Breeding. Good sense will make us remember that others have as good a right to think for themselves and to speak their own Opinions as I have, that another mans making a silly Speech, does not warrant my ill nature and Pride in grasping the Opportunity to ridicule him, and show my Witt. A puffy, vain, conceited Conversation, never fails to bring a Man into Contempt, altho his natural Endowments be ever so great, and his Application and Industry ever so intense. No Accomplishments, no Virtues are a sufficient Attonement for Vanity, and a haughty overbearing Temper in Conversation. And such is the Humour of the World the greater a mans Parts and the nobler his Virtues in other Respects, the more Derision and Ridicule does this one Vice and Folly throw him into. Good sense is generally attended with a very lively sense and delight in Applause. The Love of Fame in such men is generally much stronger than in other People, and this Passion it must be confessed is apt to betray men into impertinent Exertions of their Talents, sometimes into censorious Remarks upon others, often into little meannesses to sound the opinions of others and oftenest of all into a childish Affectation of Wit and Gaiety. I must own my self to have been, to a very heinous Degree, guilty in this Respect. When in Company with Persons much superior to my self in Years and Place, I have talked to shew my Learning. I have been too bold with great men, which Boldness will no doubt be called Self Conceit. I have made ill natured Remarks upon the Intellectuals, manners, Practice &c. of other People. I have foolishly aimed at Wit and Spirit, at making a shining Figure in gay Company, but instead of shining briter I only clouded the few Rays that before rendered me visible. Such has been my unhappy Fate.—I now resolve for the future, never to say an ill naturd Thing, concerning Ministers or the ministerial Profession, never to say an envious Thing concerning Governors, Judges, Ministers, Clerks, Sheriffs, Lawyers, or any other honorable or Lucrative offices or officers, never to affect Wit upon laced Wastecoats or large Estates or their Professors Possessors?, never to shew my own Importance or Superiority, by remarking the Foibles, Vices, or Inferiority of others. But I now resolve as far as lies in me, to take Notice chiefly of the amiable Qualities of other People, to put the most favourable Construction upon the Weaknesses, Bigotry, and Errors of others, &c. and to labour more for an inoffensive and amiable than for a shining and invidious Character.—Heard Crawford in the morning, and Harding in the afternoon.
      
      

      26 Monday.
      
      
       Rose at 7. Read carefully 30 lines in Virgil.
      
       

      27 Tuesday.
      
      
       Rose at 7. Read carefully 30 lines, in Virgil. Wrote a little in Bolingbroke at noon and a little at night. Spent the Evening at Mr. Putnams.
      
      

      28 Wednesday.
      
      
       Read about 40 lines in Virgil, and wrote a little at noon. Nothing more.
      
      

      29 Thurdsday.
      
      
       Rose half after 6. Read a little Greek.
      
      

      30 Fryday.
      
      
       A very rainy Day. Dreamed away the Time.
      
      

      31 Saturday.
      
      
       A rainy forenoon. Dined at Mr. Paines. A fair afternoon. The Nature and Essence of the material World is not less conceal’d from our knowledge than the Nature and Essence of God. We see our selves surrounded on all sides with a vast expanse of Heavens, and we feel our selves astonished at the Grandeur, the blazing Pomp of those Starrs with which it is adorned. The Birds fly over our Heads and our fellow animals Labour and sport around us, the Trees wave and murmur in the Winds, the Clouds float and shine on high, the surging billows rise in the Sea, and Ships break through the Tempest. Here rises a spacious City, and yonder is spread out an extensive Plain. These Objects are so common and familiar, that we think our selves fully Acquainted with them; but these are only Effects and Properties, the substance from whence they flow is hid from us in impenetrable Obscurity.
       God is said to be self existent, and that therefore he may have existed from Eternity, and throughout Immensity. God exists by an absolute Necessity in his own Nature. That is, it implies a Contradiction to suppose him not to exist. To ask what this Necessity is, is as if you should ask what the Necessity of the Equality between twice 2 and 4, is. Twice 2 are necessarily in their own nature equal to 4, not only here but in every Point of Space, not only now, but in every Point of Duration. In the same manner God necessarily exists not only here but throughout unlimited Space, not only now but throughout all Duration, past, and future.
       
       We observe, in the animate and in the inanimate Creation, a surprizing Diversity, and a surprizing Uniformity. Of inanimate Substances, there is a great variety, from the Pebble in the Streets, quite up to the Vegetables in the Forrest. Of animals there is no less a Variety of Species from the Animalculs that escape our naked sight, quite through the intermediate Kinds up to Elephants, Horses, men. Yet notwithstanding this Variety, there is, from the highest Species of animals upon this Globe which is generally thought to be Man, a regular and uniform Subordination of one Tribe to another down to the apparently insignificant animalcules in pepper Water, and the same Subordination continues quite through the Vegetable Kingdom. And it is worth observing that each Species regularly and uniformly preserve all their essential and peculiar properties, without partaking of the peculiar Properties of others. We dont see Chickens hatched with fins to swim, nor Fishes spawned with wings to fly. We dont see a Colt folded foaled with Claws like a Bird, nor men with the Cloathing or Armour which his Reason renders him capable of procuring for himself. Every Species has its distinguishing Properties, and every Individual that is born has all those Properties without any of the distinguishing Properties of another Species. What now can preserve this prodigious Variety of Species’s and this inflexible Uniformity among the Individuals, but the continual and vigilant Providence of God.
      
     